Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to a non-provisional patent application filed on October 13, 2020. There is one claim pending and one claim under consideration. This is the first action on the merits. The present invention relates to compounds having drug and bio-affecting properties, their pharmaceutical compositions and method of use. In particular, the invention is concerned with new prodrug derivatives with antiviral activity. More particularly, the present invention relates to compounds useful for the treatment of HIV and AIDS.
Priority
U.S. Patent Application No. 17/068,902, filed on 10/13/2020 is a continuation of U.S. Patent Application No. 16/659,786, filed on 10/22/2019, now abandoned is a continuation of U.S. Patent Application No. 16/190,632, filed on 11/14/2018, now abandoned is a continuation of U.S. Patent Application No. 15/704,100, filed on 9/14/2017, now abandoned; is a continuation of U.S. Patent Application No. 15/249,827, filed on 8/29/2016, now abandoned is a continuation of U.S. Patent Application No. 14/704,183, filed on 5/05/2015, now abandoned is a continuation of U.S. Patent Application No. 14/249,638, filed 04/10/2014, now abandoned is a continuation of U.S. Patent Application No. 13/861,804, filed on 4/12/2013, now U.S. Patent No. 8,871,771, is a continuation of U.S. Patent Application No. 13/429,838, filed on 3/26/2012, now is U.S. Patent No.8,461,333 is a continuation of U.S. Patent Application No. 12/767,222, 11/066,745, filed on 2/25/2005 ,now U.S. Patent No. 7,745,625 and having 2 RCE-type filings therein which claims priority from U.S. Provisional Patent Application No. 60/635,231, filed on 12/10/2004 and claims priority from U.S. Provisional Application No. 60/553,320, filed on 3/15/2004, now abandoned.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 13, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
Specification
	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any of the errors of which applicant may become aware of in the specification.

Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Examiner’s Statement of Reasons for Allowance

	Claim 1 is allowed.
Claim 1 is free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application.
Conclusion
	Claim 1 is allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey H Murray/
Primary Examiner, Art Unit 1699